                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 NICHOLAS D. BROWN                                                                PETITIONER

 V.                                                       CAUSE NO. 3:18-CV-29-CWR-JCG

 TIMOTHY OUTLAW                                                                  RESPONDENT


                ORDER ADOPTING REPORT AND RECOMMENDATION
       This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on February 12, 2019. Docket No. 21. The Report

and Recommendation clearly notified the parties that failure to file written objections to the

findings and recommendations contained therein within 14 days after service would bar further

appeal in accordance with Local Rule 72. Id.; see 28 U.S.C. § 636 and Fed. R. Civ. P. 72(b)(2).

       Petitioner has been paroled since July 2018, has not updated his address with the Court,

and never responded to the pending Motion to Dismiss. The Report and Recommendation was

sent to Petitioner’s last known address on February 12, 2019. Inmates are responsible for keeping

the Court informed of their address. Petitioner was warned that his failure to keep this Court

informed of his current address may result in dismissal of this case. See Docket No. 4.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly, the

Respondent’s Motion to Dismiss (Docket No. 8) is granted and Petitioner’s § 2254 petition is

dismissed with prejudice. A separate Final Judgment will issue this day.

       SO ORDERED, this the 29th day of March, 2019.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE
